PER CURIAM.
Walter R. Shaw, Sr. petitions for writ of certiorari to review the order.of the circuit court, appellate division, dismissing Shaw’s appeal from the county court. We grant the petition and quash the order under review because the circuit court failed to give Shaw the ten-day notice required by Florida Rule of Appellate Procedure 9.410 before dismissing his appeal for failure to prosecute. See Marty v. Bainter, 709 So.2d 185 (Fla. 1st DCA 1998) (granting certiorari and quashing circuit court’s order dismissing appeal as sanction for failure to comply with appellate rules, where circuit court did not give petitioner ten-day notice required by Rule 9.410); Magier v. Solomon & Benedict, 704 So.2d 685 (Fla. 2d DCA 1997) (petitioners were deprived of access to court and circuit court’s dismissal of their appeal was unwarranted sanction for late filing of initial brief and motion for extension of time, where petitioners had good reasons to be confused about briefing schedule and clerk was late in preparing record on appeal). On remand, the circuit court shall reinstate Shaw’s appeal.
STONE, C.J., and GUNTHER and SHAHOOD, JJ., concur.